UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32679 International Coal Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-2641185 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia 25560 (Address of Principal Executive Offices) (Zip Code) (304)760-2400 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨No¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of the Registrant’s Common Stock, $0.01 par value, outstanding as of May 1, 2009—154,149,939. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 35 Item4. Controls and Procedures 35 PART II—OTHER INFORMATION Item1. Legal Proceedings 36 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item6. Exhibits 39 2 PART I Item1. Financial Statements INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per share amounts) March 31, 2009 December31, 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 66,627 $ 63,930 Accounts receivable, net of allowances of $1,407 and $1,516 95,728 75,321 Inventories, net 67,242 58,788 Deferred income taxes 16,958 17,649 Prepaid insurance 8,957 13,380 Income taxes receivable 11 8,030 Prepaid expenses and other 11,228 10,893 Total current assets 266,751 247,991 PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT, net 1,057,902 1,069,297 DEBT ISSUANCE COSTS, net 10,310 10,462 ADVANCE ROYALTIES, net 17,405 17,462 OTHER NON-CURRENT ASSETS 5,483 5,435 Total assets $ 1,357,851 $ 1,350,647 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 69,196 $ 75,810 Short-term debt 3,026 4,741 Current portion of long-term debt and capital leases 18,292 15,319 Current portion of reclamation and mine closure costs 10,976 11,139 Current portion of employee benefits 3,359 3,359 Accrued expenses and other 87,234 87,704 Total current liabilities 192,083 198,072 LONG-TERM DEBT AND CAPITAL LEASES 424,671 417,551 RECLAMATION AND MINE CLOSURE COSTS 68,398 68,107 EMPLOYEE BENEFITS 63,768 61,194 DEFERRED INCOME TAXES 49,852 49,403 BELOW-MARKET COAL SUPPLY AGREEMENTS 41,139 43,888 OTHER NON-CURRENT LIABILITIES 6,605 6,195 Total liabilities 846,516 844,410 COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY: Preferred stock – par value $0.01, 200,000,000 shares authorized, none issued — — Common stock – par value $0.01, 2,000,000,000 shares authorized, 154,159,777 and 154,155,009shares issued and outstanding, respectively, as of March 31, 2009 and 153,322,245 shares issued and outstanding, as of December 31, 2008 1,541 1,533 Treasury stock (8 ) — Additional paid-in capital 658,329 656,997 Accumulated other comprehensive loss (5,113 ) (5,157 ) Retained deficit (143,478 ) (147,171 ) Total International Coal Group, Inc. stockholders’ equity 511,271 506,202 Noncontrolling interest 64 35 Total stockholders’ equity 511,335 506,237 Total liabilities and stockholders’ equity $ 1,357,851 $ 1,350,647 See notes to condensed consolidated financial statements. 3 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three months ended March31, 2009 2008 REVENUES: Coal sales revenues $ 273,816 $ 226,604 Freight and handling revenues 8,634 11,283 Other revenues 22,516 14,038 Total revenues 304,966 251,925 COSTS AND EXPENSES: Cost of coal sales 231,965 208,804 Freight and handling costs 8,634 11,283 Cost of other revenues 9,336 8,935 Depreciation, depletion and amortization 26,263 21,957 Selling, general and administrative 10,611 8,526 Gain on sale of assets, net (78 ) (211 ) Total costs and expenses 286,731 259,294 Income (loss)from operations 18,235 (7,369 ) INTEREST EXPENSE, net (13,018 ) (12,571 ) Income (loss)before income taxes 5,217 (19,940 ) INCOME TAX (EXPENSE) BENEFIT (1,495 ) 8,034 Net income (loss) 3,722 (11,906 ) Net income attributable to noncontrolling interest (29 ) (7 ) Net income (loss) attributable to International Coal Group, Inc. $ 3,693 $ (11,913 ) Earnings per share: Basic $ 0.02 $ (0.08 ) Diluted $ 0.02 $ (0.08 ) Weighted-average common shares outstanding: Basic 152,773,718 152,448,665 Diluted 153,856,166 152,448,665 See notes to condensed consolidated financial statements. 4 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Three months ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 3,722 $ (11,906 ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation, depletion and amortization 26,263 21,957 Amortization of deferred finance costs and debt discount 1,664 1,488 Provision for bad debt (110 ) — Compensation expense on equity instruments 1,340 1,303 Gain on sale of assets, net (78 ) (211 ) Deferred income taxes 1,111 (8,033 ) Amortization of accumulated postretirement benefit obligation 73 107 Changes in assets and liabilities: Accounts receivable (20,297 ) (21,100 ) Inventories (8,454 ) (3,681 ) Prepaid expenses and other 12,107 2,881 Other non-current assets 124 (2,471 ) Accounts payable (1,609 ) (1,281 ) Accrued expenses and other (470 ) 3,688 Reclamation and mine closure costs 128 (542 ) Other liabilities 2,984 (180 ) Net cash from operating activities 18,498 (17,981 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of assets 78 99 Additions to property, plant, equipment and mine development (18,815 ) (34,069 ) Withdrawals (deposits) of restricted cash (115 ) 88 Net cash from investing activities (18,852 ) (33,882 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments on short-term debt (1,715 ) — Borrowings on long-term debt and capital leases 9,085 — Repayments on long-term debt and capital leases (3,800 ) (1,046 ) Purchases of treasury stock (8 ) — Debt issuance costs (511 ) (33 ) Net cash from financing activities 3,051 (1,079 ) NET CHANGE IN CASH AND CASH EQUIVALENTS 2,697 (52,942 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 63,930 107,150 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 66,627 $ 54,208 Supplemental information: Cash paid for interest (net of amount capitalized) $ 20,615 $ 18,511 Cash (paid) received for income taxes, net $ 8,186 $ (1 ) Supplemental disclosure of non-cash items: Purchases of property, plant, equipment and mine development through accounts payable $ 7,937 $ 4,741 Purchases of property, plant, equipment and mine development through financing arrangements $ 3,807 $ — See notes to condensed consolidated financial statements. 5 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2009 (Dollars in thousands, except per share amounts) (1) Basis of Presentation The accompanying interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and include the accounts of International Coal Group, Inc. and its subsidiaries (the “Company”) and its controlled affiliates. Significant intercompany transactions, profits and balances have been eliminated in consolidation. The Company accounts for its undivided interest in coalbed methane wells using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are included in the appropriate classification in the financial statements. The accompanying interim condensed consolidated financial statements as of March 31, 2009 and for the three months ended March 31, 2009 and 2008, and the notes thereto, are unaudited. However, in the opinion of management, these financial statements reflect all normal, recurring adjustments necessary for a fair presentation of the results of the periods presented. The balance sheet information as of December31, 2008 has been derived from the Company’s audited consolidated balance sheet. These statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2008. The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the results to be expected for future quarters or for the year ending December31, 2009. (2) Summary of Significant Accounting Policies and General Fair Value Measurements—In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.157, Fair Value Measurements (“SFAS No.157”). SFAS No.157 clarifies the definition of fair value, establishes a framework for measuring fair value and expands the disclosures on fair value measurements. SFAS No.157 is effective for fiscal years beginning after November15, 2007. Adoption of SFAS No.157 did not have a material impact on the Company’s financial position, results of operations or cash flows; however, adoption did result in additional information being included in the footnotes accompanying the Company’s consolidated financial statements. See Note 9. In February 2008, the FASB issued FASB Staff Position (“FSP”) FAS No. 157-2, Effective Date of
